Citation Nr: 1817117	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-39 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2011. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran has a diagnosis of PTSD and bipolar disorder.

2. There is no diagnosis of PTSD based on fear of hostile military or terrorist activity, the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors. 

3. PTSD and bipolar disorder were not manifest in service and are not attributable to service. 


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 
2. A psychiatric disorder, to include bipolar disorder was not incurred and or aggravated by service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the hearing, the VLJ clarified the issues and explained a service connection claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.



II. Compliance with Prior Remands

Most recently the case was before the Board in March 2016. The case was remanded in March 2012. Most recently the claim was remanded for additional development. Morning reports for the entire period from July 1, 1969 to June 1, 1970, were to be requested, as previous requests had not been for the entire time period in question. A PIES request was made in June 2016 for Morning Reports from July 1, 1969 to June 1, 1970. A negative response was received in November 2016. Subsequently, a request was made to the National Archives and Records Administration (NARA) as to unit histories, staff journals, after action reports and operational reports for the Veteran's unit from July 1, 1969 to June 1, 1970. See December 2016 correspondence. A January 2017 response from the NARA noted that records of the Veteran's battalion and unit were unable to be located from 1969 or 1970. See January 3, 2017 NARA correspondence. A subsequent Defense Personnel Records Information Retrieval System (DPRIS) request noted a review of historical documents was not able to document the death of two cooks who were robbed and killed, and a commanding officer being shot in the head. A May 2017 VA memorandum documented the attempts to verify the Veteran's reported stressors and found no evidence to document either stressor. See May 25, 2017 VA correspondence. A supplemental statement of the case (SSOC) was issued to the Veteran in October 2017, notifying him of the attempts to verify the stressors. As such the Board finds there has been substantial compliance with the prior remands. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). 

Additionally, VA regulations provide that if the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of an in-service stressor, as long as it is consistent with the circumstances of his service and there is no clear and convincing evidence to the contrary. Id. A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3). The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary. Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

The Board notes the Veteran had active service during a period of war. However, the evidence does not suggest that he engaged in combat with the enemy, and the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder to include PTSD, as a result of events in-service. The Veteran contends that his current symptoms of PTSD and bipolar disorder are a result of stressful events in-service. The Veteran has reported while stationed in Thailand he witnessed a commanding officer get shot in the head and saw the bodies of two unit cooks who were robbed and killed. 

The Veteran's service treatment records (STRs) have been associated with the claims file. At separation on the report of medical examination in June 1971 the examiner noted a normal psychiatric clinical examination. See June 11, 1971 report of medical examination. On the report of medical history in June 1971 the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares and depression or excessive worry. See June 11, 1971 report of medical history. 

The Veteran's personnel records have been associated with the claims file. Personnel records confirm that the Veteran served in Thailand from July 1, 1969 to May 29, 1970 with the 379th Signal Battalion. The Veteran submitted two claimed stressful incidents via VA Form 21-0781, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder (PTSD). The Veteran contends the first stressful incident occurred in July 1969 when he witnessed his commanding officer take a slug in the head on base, while riding in a jeep and was medevacked back to the United States. The second incident occurred in May 1969, or soon after he first arrived in Thailand, when the Veteran saw the bodies of two of the unit cooks being put into body bags after they were robbed and killed off base. 

Development was taken to verify the Veteran's reported stressors. A PIES request was made to search for Morning Reports from July 1, 1969 to June 1, 1970, the entire period he served in Thailand, in June 2016. A negative response was received in November 2016. Subsequently, a request was made to the NARA as to unit histories, staff journals, after action reports and operational reports for the Veteran's unit from July 1, 1969 to June 1, 1970. See December 2016 correspondence. A January 2017 response from NARA noted that records of the Veteran's battalion and unit were unable to be located from 1969 or 1970. See January 3, 2017 NARA correspondence. A subsequent DPRIS request noted that a review of historical documents was not able to document the death of two cooks who were robbed and killed, and a commanding officer being shot in the head. A May 2017 memorandum documented the attempts to verify the stressors and found no evidence to document either stressor, and that the stressors were unable to be independently verified. See May 25, 2017 VA correspondence. 

The Veteran has not provided additional information, including full names of individuals involved, if any, and the dates of the reported service events, despite being afforded the opportunity to do so. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

VA and Vet Center treatment records have been associated with the claims file. Treatment records note ongoing treatment and medication management for PTSD and bipolar symptoms relating to the death of the Veteran's sister, managing his wife's ongoing illness, and dealing with issues with his children and at work. 

In regard to PTSD, the issue is whether there is evidence establishing an event, injury or disease in service and if the Veteran's current PTSD is related to service. The Board finds that the claim must be denied, as there is insufficient corroborating evidence to verify the Veteran's claimed stressors. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.
The Board notes that the Veteran has not been afforded a VA examination as to his acquired psychiatric disorder and the Board finds that no examination or opinion is necessary for this claim. While there is competent evidence of a current disability, the Board finds that there is no evidence establishing that an event, injury or disease occurred in-service. Additionally, there is not an indication that the Veteran's PTSD and bipolar disorder and symptoms of such may be associated with his service. The Veteran reports two stressful incidents in service resulted in his current symptoms; however, these incidents have been unable to be verified and while treatment records note a diagnosis of PTSD and bipolar disorder there is no indication that these are associated with the Veteran's service. As such the Board finds that the evidence of record is adequate and there is sufficient medical evidence to make a decision on the claim. As such, pursuant to McLendon, a VA examination and opinion is not warranted. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for an acquired psychiatric disorder, to include PTSD is warranted. The Board notes the Veteran's reports regarding his current symptoms and ongoing manifestations and reported relationship to service. While the Veteran is competent  to testify to in-service events, observations and ongoing symptoms the record does not reflect that he has the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, and he has not stated that a competent medical professional has made such attribution. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Although treatment records document diagnoses of PTSD and bipolar disorder, over the years, the diagnosis is not based upon a corroborated in-service stressor or an exception to the requirement for a corroborated stressor. Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304 (f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity. 

As noted above, the Veteran's stressors were unable to be verified, and he did not engage in combat with the enemy. The Board finds the relaxed standard based on fear of hostile military activity under 38 C.F.R. § 3.304 (f) does not apply in this case as the Veteran's claimed stressors were not able to be verified and are not consistent with the places, types, and circumstances of his service. If a claimed stressor is not related to combat or fear of hostile or military activity, as is the case here, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396   (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, the record must contain service records or corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the Veteran's accounts of what happened are not supported by any actual evidence of record. Specifically no corroborating evidence has been able to be found in support of his contentions. As the Veteran's lay statements alone are not sufficient to verify his claim stressors, the claim for PTSD must be denied.

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD. Here, there is no confirmed stressor event in service. With regard to the recent amendment codified at 38 C.F.R. § 3.304 (f)(3), the fact remains that the evidence of records does not indicate he does not have a diagnosis of PTSD related to service. In regard to the change to 38 C.F.R. § 3.304, it does not assist the Veteran. He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation. There was no actual threat to him of injury or death due to hostile military activity and he has provided nothing credible in this regard. See Hall v. Shinseki, 717F.3d 1369 (2013).

As to bipolar disorder and the Veteran's claims such is related to service and his symptoms have been ongoing since, the Board finds the Veteran's statements are inconsistent and not credible. At separation in June 1971 the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares and depression or excessive worry and the clinical psychiatric examination was normal. These normal findings are inconsistent with ongoing manifestations of pathology. There is no credible evidence of an acquired psychiatric disorder in service or for many years after service. Additionally, there is no indication that the Veteran's current disability or symptoms may be related to his service. VA and Vet Center treatment records note treatment beginning in the early 1990s for symptoms of PTSD, substance abuse and bipolar disorder, which was 20 years after separation from service. Treatment records reference ongoing stressors to include deaths of loved ones, the Veteran's wife's illness and stressors with his children and work. In reaching this determination, the Board notes that potential evidentiary defects were identified at the hearing and the Veteran was provided an opportunity to submit evidence corroborating his stressors relating to his current PTSD and bipolar disorder to service.  He did not.

There is no credible evidence of an acquired psychiatric disorder in service or for many years thereafter. The Veteran has reported first undergoing treatment in the early 1990s, over 20 years after separation from service. The Veteran has provided numerous statements and testimony with respect to the in-service incidents or stressors. As noted above these stressors have not been verified with respect to a diagnosis for PTSD. To the extent that the Veteran has alleged that these in-service incidents lead to his bipolar disorder and to any other psychiatric condition, the Board finds his statements to be not credible. While the Veteran has generally reported similar in-service incidents, such incidents have not been corroborated by service treatment records or additional service records.  Further VA and private treatment records have consistently attributed the Veteran's ongoing symptoms to the death of family members, and stressors with his wife's illness, children and work. Further, at separation the Veteran denied ongoing issues and a psychiatric clinical evaluation was normal. The Board finds that the inconsistencies of these statements weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed. In sum there is no reliable evidence linking the Veteran's psychiatric disorder to include PTSD and bipolar disorder to service. The weight of the evidence reflects that the Veteran's acquired psychiatric disorder is unrelated to service, and as such service connection is not warranted. 

As such, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


